DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: radio frequency unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1 and 11, it is not clear what is meant by “transmitting and receiving the first signal and the second signal”. Which signal is transmitted? Which signal is received?
For Claims 1 and 11, it is not clear which feature is “according to a timing advance (TA)”: dropping? Overlapping?
For Claim 5, “the first time region larger than a threshold” should probably be corrected to ---the first time region being larger than a threshold”.
In Claim 7, it is not clear what is meant by “transmitting and receiving the first signal in a second time region in which both the first signal and the second signal are not transmitted”. The claim wording can require the first signal to be both transmitted and not transmitted.

For Claim 9, it is not clear what is meant by “a second time region in which both the first signal and the second signal are not transmitted and received”.
For Claim 11, “a UE” may have antecedent basis in the claim, but this is not clear.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, and 11, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0187226).
For Claims 1 and 10, Choi teaches a method of transmitting and receiving a signal by a user equipment (UE) dual-connected to first radio access technology (RAT) and second RAT in a wireless communication system (see paragraphs 9, 72, 73: dual RAT connectivity), and a user equipment (UE) dual-connected to first radio access technology (RAT) and second RAT in a wireless communication system, the UE comprising: a radio frequency unit; and a processor coupled to the radio frequency unit (see paragraphs 15, 32: transceiver, processor), the method comprising: 

transmitting and receiving the first signal and the second signal (see paragraphs 11, 12, 145: transmitting and receiving the signals), 
wherein the first signal is dropped based on overlapping between the first signal and the second signal in a first time region according to a timing advance (TA) (see paragraphs 127, 142, 145, 146: timing advance, overlapping, dropping a signal).
For Claim 2, Choi teaches the method, wherein the first RAT is new RAT (NR) and the second RAT is long-term evolution (LTE) (see paragraph 146).
For Claim 3, Choi teaches the method, wherein the first signal is an NR uplink signal and the second signal is an LTE uplink signal (see paragraph 89: both UL signals, 5G and LTE).
For Claim 4, Choi teaches the method, wherein the first signal is an NR downlink signal and the second signal is an LTE uplink signal (see paragraphs 91, 92, 95, 98, and 99: 5G UL or DL, LTE UL or DL).
For Claim 11, Choi teaches the UE, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0187226) as applied to claim 1 above, and further in view of Li et al. (US 2018/0176905).
For Claim 5, Choi as applied above is not explicit as to, but Li teaches the method, wherein the first signal is dropped based only on the first time region larger than a threshold (see paragraphs 11, 26, 238-239: overlap threshold).
Thus it would have been obvious to one of ordinary skill in the art at the time the application as filed to use an overlap threshold as in Li when implementing the method of Choi. The motivation would be to provide for only addressing the TA difference which will result in more than minimal conflict among the transmissions.
For Claim 6, Li as applied above is not explicit as to time units, but Choi further teaches that the resources and timing advances are indicated in units of OFDM symbols or slots (see paragraphs 84, 89). Accordingly, given the time domain units in effect for indicating timing advances, one of ordinary skill in the art would have used such units when calculating the overlap region size and used the same units for the threshold. The motivation would be to maintain computational simplicity by using the same units through the computation.

Claims 7 and 8, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0187226) and Li et al. (US 2018/0176905) as applied to claims 1 and 5 above, and further in view of Ahn et al. (US 2014/0050205).
For Claim 7, Choi as applied above is not explicit as to, but Ahn teaches the method, further comprising transmitting and receiving the first signal in a second time region in which both the first signal and the second signal are not transmitted (see paragraph 164, 155, 160-161: transmitting contents of the non-overlapping part of subframe n).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the transmission of the first signal in a resource where it will not conflict with the second signal. The motivation would be to maintain communications on both the dual connections.
For Claim 8, Choi as applied above is not explicit as to, but Ahn teaches the method, wherein a control message for the first time region is applied to the second time region (see paragraph 164, 155, 160-161: control message is sent until complete even where overlapping the second time region).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to complete sending the control channel as in Ahn when implementing the method of Choi. The motivation would be to ensure that the necessary signaling information is provided to the UE for that connection.

Claim 9, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0187226) as applied to claim 1 above, and further in view of Sun et al. (US 2018/0279303).
For Claim 9, Choi as applied above is not explicit as to, but Sun teaches the method, further comprising monitoring a mini-slot in a second time region in which both the first signal and the second signal are not transmitted and received (see paragraphs 93, 94, 101, 134: minislot configured to avoid transmission during legacy subframes).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for minislot transmissions to the UE as in Sun when implementing the method of Choi. The motivation would be to provide for reliable communications on both connections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 2016/0014753) teaches a system in which certain transmissions are dropped during an overlapping period due to different timing advances. Wang et al. (US 2018/0213551) teaches a system of managing overlaps due to different TAs by dropping some transmissions. Hosseini et al. (US 2018/0227047) teaches a system in which eMBB communications are punctured with minislots carrying URLLC transmissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/                Examiner, Art Unit 2466                                                                                                                                                                                                        5/7/2021


/FARUK HAMZA/               Supervisory Patent Examiner, Art Unit 2466